NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JUN 13 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 18-10419

                Plaintiff-Appellee,             D.C. No. 1:03-cr-00516-HG-1

 v.
                                                MEMORANDUM*
ANDY K. TAKATA,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Hawaii
                   Helen W. Gillmor, District Judge, Presiding

                             Submitted June 11, 2019**

Before:      CANBY, GRABER, and MURGUIA, Circuit Judges.

      Andy K. Takata appeals from the district court’s judgment and challenges

the 18-month sentence imposed upon his third revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Takata contends that the district court erred by failing to explain the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
sentence adequately. We review for plain error, see United States v. Valencia-

Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and conclude that there is none.

The record reflects that the district court sufficiently explained its reasons for

imposing the above-Guidelines sentence, including Takata’s repeated violations

and his unsuitability for supervised release. See United States v. Carty, 520 F.3d
984, 992 (9th Cir. 2008) (en banc). Moreover, contrary to Takata’s contention, the

record reflects that the district court relied on only proper sentencing factors. See

18 U.S.C. § 3583(e); United States v. Simtob, 485 F.3d 1058, 1062 (9th Cir. 2007)

(the seriousness of underlying offense “may be considered to a lesser degree as

part of the criminal history of the violator”).

      Takata also contends that the sentence is substantively unreasonable. The

district court did not abuse its discretion. See Gall v. United States, 552 U.S. 38,

51 (2007). The sentence is substantively reasonable in light of the 18

U.S.C. § 3583(e) sentencing factors and the totality of the circumstances. See

Gall, 552 U.S. at 51.

      Takata’s motion to take judicial notice of state court records is granted.

      AFFIRMED.




                                           2                                     18-10419